                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                             FILE NO. 7:19-CR-139-7-FL


UNITED STATES OF AMERICA,                 )
                                          )
     v.                                   )     ORDER
                                          )
ERNIE JAMES                               )
                                          )
     Defendant.                           )


     For good cause shown, it is hereby ORDERED that Defendant’s motion to seal DE

#235 is GRANTED.

     This the 30th day of January, 2020




                                              __________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
